Title: To Thomas Jefferson from Madame de Corny, 2 February 1804
From: de Corny, Madame
To: Jefferson, Thomas


               
                  le 2 fevrier 1804.
               
               je naurois pas le meilleur thé du monde, la quantite, la jolye boette qui le renferme ne Seroient pas tout ce quil y a de mieux que je crirois encor mille fois Merci pour le Souvenir seulement; Ce n’est point une vaine parole, je pense a Vous chaque matin, et Cette habitude m’est vraiment douce Si les malaises du soir, la nécessité de Consoler ma vie me font repetter 2 fois cette boisson tant aimée, encor je paye hommage a Celuy qui me l’a procuré. au milieux de tant daffaires et si importante, avoir songé a moi est dun prix infini—donnez moi donc souvent a lire des discours si sage si eloquent, lheureux president qui peut rapeller tout le bien quil a fait et tout celuy quil prépare, mon Compliment pouroit arriver trop tard après la réelection, je trouve donc prudent de vous lenvoyer davance, il est impossible que la reconnoissance public mette de linexactitude dans son choix pauvre montechillo vous voilà abandonné pour toujours, je vous prie, monsieur, d’indulger une nouvelle fantaisie, C’est de menvoyer un dessein du point de vue le plus favorable de Ce lieu qui a fait vos delices je nay jamais regardé avec indifference le dessein de mont vernon jugez que dinteret réuni pour celuy qui moffrira le tableau fidelle dune maison que vous avez bati, dun parc que vous avez planté. un de vos enfans loccupe til? que jamais il ne soit neglige je vous en prie.
               je recois bien surement des lettres fort aimable de ma cher angelique est ce que je quitterai Cette valée sans la revoir? Sa fille Kruger aime lamerique Son mariage la voila avec un enfant C’est un lien bien fort je nespere plus quelle mamene sa mere Cette mere vous laimiez bien, aimez la toujours elle le meritte, Que vous importe tout Ce qui Se passe autour delle vous ete au dessus de Cela et C’est justice que je vous demande pr elle.
               Vos filles sont surement bien mariee leurs maris sont ils près de vous loeil vigilant dun pere peut il les diriger
               je nabuserois jamais de vos bontees et je ne me permetterai de vous recommander que dhonnetes gens. mais ce bon Mr de corny mavoit accoutumee au plaisir dobliger la solitude extrème dans laquelle je vis, le nouveau monde qui mentoure, laccident qui en Cassant mes os a rompu le peu de societe que j’avois, me prive de tout moyen detre util C’est un besoin pr mon coeur et jay pris la liberte de vous recommander 1° Mr le det pour lequel vous me faitte bien regretter quil ne Soit pas en amerique et 2° Mr Foncin qui a servi chez vous avec distinction
               je suis encore bien empêché dans ma marche et lhyver tout entier est perdu pour les progres il faut les ajourner aux chaleurs. et, influeront telles sur mes vieux muscles… cela n’est pas demontré
               adieu mon cher monsieur je voudrois vous avoir bien persuade de ma gratitude et des sentiments damitie que je vous ai donné pr toujours
               
                  de Corny
               
             
               Editors’ Translation
               
                  
                     2 Feb. 1804
                  
                  Even if this were not the best tea in the world, and in such quantity, and enveloped in the prettiest possible box, I would still shout thank you a thousand times, simply for the thought. It is not an exaggeration to say that I think of you every morning and this habit is very pleasant. When evening discomforts and the need for consolation make me pour two more cups of this drink I love so much, I once again praise the one who procured it for me. The fact that you thought of me, amidst so many important responsibilities, is infinitely precious to me.
                  Please give me such wise and eloquent speeches to read as often as possible. It is a fortunate president who can evoke all the good he has done and all that he is planning. Since my congratulations might arrive too late after the reelection, I think it prudent to send them in advance. Public gratitude cannot err in its choice.
                  
                  Poor Monticello, abandoned forever. I beg you, Sir, to indulge a new fantasy. Could you send me a drawing of the place that has been your delight, done from the most favorable perspective? I never look at the drawing of Mount Vernon without being moved. Imagine how much more deeply I would feel for an accurate drawing of the house you built, in a garden you planted. Does one of your children take care of the garden? I beg you not to let it be neglected.
                  Of course, I receive very affectionate letters from my dear Angelica. Shall I leave this vale without seeing her again? Her daughter Cruger likes America. She is married with a child. That is a strong link. I no longer dare hope that she will bring her mother back to me. You used to like her mother. Keep cherishing her as she deserves. Do not be concerned about what goes on around her. You are above that; all I ask for is justice.
                  Your daughters surely have good marriages. Are their husbands nearby? Can a father’s watchful eye guide them?
                  I would never take advantage of your kindness, and would only allow myself to recommend honest people to you. But the good Mr. de Corny showed me the pleasure of helping others. The extreme solitude in which I live, the new world that surrounds me, the accident of breaking my bones that also interrupted the little company I had, deprive me of any way of being useful. Since my heart needs to be useful, I take the liberty of recommending first Mr. Ledet, for whom you make me regret that he is not in America; and second Mr. Foncin, who served your country with distinction.
                  I still cannot walk and there is no way to progress during the winter. I must wait until warm weather, but will the warmth help my old muscles? It is not certain.
                  Farewell, my dear sir. I hope I have convinced you of my gratitude and of the friendship I have always had for you.
                  
                     de Corny 
                  
               
            